Citation Nr: 0734420	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  02-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as psychoneurosis, anxiety hysteria, and 
conversion reaction.

(The issue of whether a November 1960 decision of the Board 
of Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error, in connection with a 
motion received in June 2006, is the subject of a separate 
decision being issued concurrently).

REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reopened the veteran's previously 
denied claim of service connection and denied entitlement to 
the benefit on the merits.  By decision dated in November 
2004, the Board reopened the claim and remanded it for 
further development.  Such was undertaken in September 2006.  
The claim is now before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative submitted an undated medical 
opinion via facsimile in November 2006.  Unfortunately, only 
the first three of seven pages of this opinion are of record.  
Also, it is noted that the opinion is in Spanish and should 
be translated once the full opinion is received.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Explain to the veteran and his 
representative that the medical opinion of 
Dr. M.C.A., which was faxed in November 
2006, contained only the first three pages 
of the opinion.  Ask that they provide the 
full opinion.   

2.  Thereafter, conduct any further 
development required by the medical 
opinion, to include translation into 
English if necessary.  Then, readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



